Name: 2003/708/EC: Commission Decision of 7 October 2003 amending Annex E to Council Directive 91/68/EEC and Annexes I and II to Decision 93/198/EEC as regards the updating of the model health certificates relating to ovine and caprine animals (Text with EEA relevance) (notified under document number C(2003) 3511)
 Type: Decision
 Subject Matter: tariff policy;  means of agricultural production;  trade policy;  agricultural policy
 Date Published: 2003-10-10

 Avis juridique important|32003D07082003/708/EC: Commission Decision of 7 October 2003 amending Annex E to Council Directive 91/68/EEC and Annexes I and II to Decision 93/198/EEC as regards the updating of the model health certificates relating to ovine and caprine animals (Text with EEA relevance) (notified under document number C(2003) 3511) Official Journal L 258 , 10/10/2003 P. 0011 - 0034Commission Decisionof 7 October 2003amending Annex E to Council Directive 91/68/EEC and Annexes I and II to Decision 93/198/EEC as regards the updating of the model health certificates relating to ovine and caprine animals(notified under document number C(2003) 3511)(Text with EEA relevance)(2003/708/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 807/2003(2), and in particular Article 11 thereof,Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals(3), as last amended by Council Directive 2003/50/EC(4), and in particular Article 14(2) thereof,Whereas:(1) The specimen veterinary certificate for trade in ovine and caprine animals for breeding is set down in Model III of Annex E to Directive 91/68/EEC.(2) Commission Decision 93/198/EEC of 17 February 1993, as last amended by Decision 2002/261/EC(5), lays down a model for the animal health conditions and veterinary certification for the importation of domestic ovine and caprine animals from third countries(6).(3) In accordance with Part I of Chapter A of Annex VIII and Chapter E of Annex IX to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(7), as last amended by Commission Regulation (EC) No 1234/2003(8), certain restrictions on trade in and imports of ovine and caprine animals have been removed under the condition that these animals are of the ARR/ARR prion protein genotype.(4) It is necessary to align the animal health certificate Model III in Annex E to Directive 91/68/EEC and the model certificates in Annexes I and II to Decision 93/198/EEC with the updated rules.(5) Directive 91/68/EEC and Decision 93/198/EEC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Model III in Annex E to Directive 91/68/EEC is replaced by the text in Annex I to this Decision.Article 2Decision 93/198/EEC is amended as follows:1. Annex I is replaced by the text in Annex II to this Decision.2. Annex II is replaced by the text in Annex III to this DecisionArticle 3This Decision shall apply from 13 October 2003.Article 4This Decision is addressed to the Member States.Done at Brussels, 7 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 122, 16.5.2003, p. 36.(3) OJ L 46, 19.2.1991, p. 19.(4) OJ L 169, 8.7.2003, p. 51.(5) OJ L 86, 6.4.1993, p. 34.(6) OJ L 91, 6.4.2002, p. 31.(7) OJ L 147, 31.5.2001, p. 1.(8) OJ L 173, 11.7.2003, p. 6.ANNEX I"Model III>PIC FILE= "L_2003258EN.001302.TIF">>PIC FILE= "L_2003258EN.001401.TIF">>PIC FILE= "L_2003258EN.001501.TIF">>PIC FILE= "L_2003258EN.001601.TIF">"ANNEX II"ANNEX IPART 1(a)>PIC FILE= "L_2003258EN.001703.TIF">>PIC FILE= "L_2003258EN.001801.TIF">>PIC FILE= "L_2003258EN.001901.TIF">>PIC FILE= "L_2003258EN.002001.TIF">PART 1(b)>PIC FILE= "L_2003258EN.002101.TIF">>PIC FILE= "L_2003258EN.002201.TIF">>PIC FILE= "L_2003258EN.002301.TIF">>PIC FILE= "L_2003258EN.002401.TIF">"ANNEX III"ANNEX IIPART 1(a)>PIC FILE= "L_2003258EN.002503.TIF">>PIC FILE= "L_2003258EN.002601.TIF">>PIC FILE= "L_2003258EN.002701.TIF">>PIC FILE= "L_2003258EN.002801.TIF">>PIC FILE= "L_2003258EN.002901.TIF">PART 1(b)>PIC FILE= "L_2003258EN.003001.TIF">>PIC FILE= "L_2003258EN.003101.TIF">>PIC FILE= "L_2003258EN.003201.TIF">>PIC FILE= "L_2003258EN.003301.TIF">>PIC FILE= "L_2003258EN.003401.TIF">"